    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 1 of 53 PageID #: 1




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          HUNTINGTON DIVISION

LESLIE MAY GREENE,                     )
                                       )
        Plaintiff,                     )
                                       )
v.                                     )                             3:21-cv-00520
                                                   Civil Action No. ____________
                                       )
THE PUTNAM COUNTY                      )
COMMISSION,                            )
MARK A. SORSAIA, individually as a )
member of the Putnam County            )
Prosecutor’s Office,                   )
JENNIFER SCRAGG KARR,                  )
individually as a member of the Putnam )
County Prosecutor’s Office,            )
ELIZABETH SUNYOG, individually as )
a member of the Putnam County          )
Prosecutor’s Office,                   )
MARIAN SMITH, individually as a        )
member of the Putnam County            )
Prosecutor’s Office,                   )
TONY CRAIGO, individually as a         )
member of the Putnam County Sheriff’s )
Department,                            )
JODI B. TYLER, individually as a       )
member of the Kanawha County           )
Prosecutor’s Office,                   )
MORGAN M. SWITZER, individually )
as a member of the Kanawha County      )
Prosecutor’s Office,                   )
C.J. EASTRIDGE, individually as a      )
member of the West Virginia State      )
Police,                                )
THE CITY OF HURRICANE,                 )
JOSHUA LUCAS, individually as a        )
member of the City of Hurricane Police )
Department, and                        )
JAMES MARK MCCOY a/k/a MARK )
MCOY, individually,                    )
                                       )
        Defendants.                    )
____________________________________)
     Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 2 of 53 PageID #: 2




                                          COMPLAINT

       COMES NOW, Plaintiff Leslie May Greene, by counsel, and for her Complaint states and

alleges as follows:

                                        JURY DEMAND

       1.      The Plaintiff hereby demands a trial by jury.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 and under

its authority to decide pendent state law claims.

       3.      Plaintiff files this Complaint, pursuant to 42 U.S.C. § 1983, alleging violations of

her constitutional rights. Specifically, Plaintiff alleges that her rights under the Fourth and

Fourteenth Amendments to the United States Constitution were violated by Defendants when she

was, inter alia, falsely arrested, falsely imprisoned, maliciously prosecuted, subjected to unlawful

searches and seizures, and had the custody of her minor child unlawfully taken away.

       4.      Venue is proper because some the above-named Defendants reside within the

Southern District of West Virginia, Charleston Division, and because some of the incidents giving

rise to this Complaint occurred within the Southern District of West Virginia, Charleston Division.

                                            PARTIES

       5.      Plaintiff Leslie May Greene (hereinafter “Plaintiff”) was at all times relevant hereto

a resident of Putnam County, West Virginia.

       6.      Defendant the Putnam County Commission (hereinafter, the “Putnam County

Commission”) is a municipality established under the laws of West Virginia and located in Putnam

County, West Virginia.     The Putnam County Prosecutor’s Office (including its agents and




                                                -2-
     Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 3 of 53 PageID #: 3




employees) and the Putnam County Sheriff’s Department (including its agents and employees) are

subject to the authority, control, and discipline of the Putnam County Commission.

       7.      Defendant Mark A. Sorsaia (hereinafter “Prosecutor Sorsaia”) was at all times

relevant hereto an agent and employee of the Putnam County Prosecutor’s Office and was at all

times relevant hereto acting under color of law and within the scope of his employment as the

Putnam County Prosecuting Attorney. Prosecutor Sorsaia, who upon information and belief

resides in Putnam County, West Virginia, is sued only in his individual capacity.

       8.      Defendant Jennifer Scragg Karr (hereinafter “Prosecutor Karr”) was at all times

relevant hereto an agent and employee of the Putnam County Prosecutor’s Office and was at all

times relevant hereto acting under color of law and within the scope of her employment as an

Assistant Putnam County Prosecuting Attorney. Prosecutor Karr, who upon information and belief

resides in Putnam County, West Virginia, is sued only in her individual capacity.

       9.      Defendant Elizabeth Sunyog (hereinafter “Prosecutor Sunyog”) was at all times

relevant hereto an agent and employee of the Putnam County Prosecutor’s Office and was at all

times relevant hereto acting under color of law and within the scope of her employment as an

Assistant Putnam County Prosecuting Attorney. Prosecutor Sunyog, who upon information and

belief resides in Putnam County, West Virginia, is sued only in her individual capacity.

       10.     Defendant Marion Smith (hereinafter “Victim Services Coordinator Smith”) was at

all times relevant hereto an agent and employee of the Putnam County Prosecutor’s Office and

was at all times relevant hereto acting under color of law and within the scope of her employment

as a Putnam County Victim Services Coordinator. Victim Services Coordinator Smith, who upon

information and belief resides in Putnam County, West Virginia, is sued only in her individual

capacity.


                                               -3-
     Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 4 of 53 PageID #: 4




       11.     Defendant Tony Craigo (hereinafter “Sargent Craigo”) was at all times relevant

hereto an agent and employee of the Putnam County Sheriff’s Department and was at all times

relevant hereto acting under color of law and within the scope of his employment as a Sargent in

the Putnam County Sheriff’s Department. Sargent Craigo, who upon information and belief

resides in Putnam County, West Virginia, is sued only in his individual capacity.

       12.     Defendant Jodi B. Tyler (hereinafter “Prosecutor Tyler”) was at all times relevant

hereto an agent and employee of the Kanawha County Prosecutor’s Office and was at all times

relevant hereto acting under color of law and within the scope of her employment as an Assistant

Kanawha County Prosecuting Attorney. Prosecutor Tyler, who upon information and belief

resides in Kanawha County, West Virginia, is sued only in her individual capacity.

       13.     Defendant Morgan M. Switzer (hereinafter “Prosecutor Switzer”) was at all times

relevant hereto an agent and employee of the Kanawha County Prosecutor’s Office and was at all

times relevant hereto acting under color of law and within the scope of her employment as an

Assistant Kanawha County Prosecuting Attorney. Prosecutor Switzer, who upon information and

belief resides in Kanawha County, West Virginia, is sued only in her individual capacity.

       14.     Defendant C.J Eastridge (hereinafter “Trooper Eastridge”) was at all times relevant

hereto an agent and employee of the West Virginias State Police and was at all times relevant

hereto acting under color of law and within the scope of his employment as a West Virginia State

Police Trooper. Trooper Eastridge, who upon information and belief resides in Putnam County,

West Virginia, is sued only in his individual capacity.

       15.     Defendant the City of Hurricane (hereinafter, the “City of Hurricane”) is a

municipality established under the laws of West Virginia and located in Putnam County, West

Virginia. The City of Hurricane Police Department (hereinafter, the “Hurricane PD”), including


                                                -4-
     Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 5 of 53 PageID #: 5




its agents and employees, is subject to the authority, control, and discipline of the City of

Hurricane.

       16.     Defendant Joshua Lucas (hereinafter “Officer Lucas”) was at all times relevant

hereto an agent and employee of the Hurricane PD and was at all times relevant hereto acting under

color of law and within the scope of his employment as Hurricane PD officer. Officer Lucas, who

upon information and belief resides in Putnam County, West Virginia, is sued only in his individual

capacity.

       17.     Defendant James Mark McCoy a/k/a Mark McCoy (hereinafter “Mr. McCoy”) is a

resident of Putnam County, West Virginia.

       18.     Other than Mr. McCoy, Defendants are sued up to the limits of the insurance policy

that provides liability coverage for their actions and omissions.

                                               FACTS

       19.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs 1

through 18 as though fully set forth herein.

       20.     Plaintiff and Mr. McCoy are the biological parents of a minor female child

(hereinafter “B.G.”).

       21.     Mr. McCoy has a history of domestic violence toward Plaintiff and B.G.

       22.     On October 17, 2016, Plaintiff obtained a Domestic Violence Protective Order

against Mr. McCoy in Putnam County Magistrate Court (hereinafter, the “McCoy DVPO”).

       23.     The McCoy DVPO avers that Mr. McCoy punched holes in a wall six (6) inches

from the head of B.G. and that he made threats of physical violence against both Plaintiff and B.G.

in text messages to Plaintiff. See McCoy DVPO, attached hereto as Exhibit 1.




                                                -5-
      Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 6 of 53 PageID #: 6




        24.     Pursuant to the McCoy DVPO, Mr. McCoy was prohibited from, inter alia,

contacting Plaintiff, being at or near her home, or from being within one hundred (100) feet of

Plaintiff. See id.

        25.     The McCoy DVPO was ordered to be in effect until April 17, 2017. See id.

        26.     On March 21, 2017, Mr. McCoy was arrested by Officer Lucas of the Hurricane

PD for making multiple, harassing telephone calls to Plaintiff in violation of the McCoy DVPO.

See Hurricane PD Arrest Records, attached hereto as Exhibit 2.

        27.     After being released on bond, Mr. McCoy continued to make numerous, harassing

telephone calls to Plaintiff, which resulting in him being arrested again by the Hurricane PD the

next day, March 22, 2017, for violating the McCoy DVPO. See id.

        28.     Of note, the Hurricane PD Arrest Records indicate that the Hurricane PD received

copies of the McCoy DVPO from the Putnam County Prosecuting Attorney’s Office and the

Putman County Magistrate Court’s Office. See id.

        29.     Mr. McCoy was charged by the Putnam County Prosecuting Attorney’s Office

following both arrests [Case No. 17-M40M-746 and Case No. 17-M40M-775] (hereinafter, the

“First McCoy Prosecution”).

        30.     Upon information and belief, Prosecutor Karr was in charge of the First McCoy

Prosecution on behalf of the Putnam County Prosecutor’s Office.

        31.     The First McCoy Prosecution was adjudicated on April 11, 2017.

        32.     Mr. McCoy was sentenced to thirty (30) days in jail for each violation, but one of

the sentences was suspended in exchange for twelve (12) months of unsupervised probation, on

the condition that Mr. McCoy complete a domestic battery class.




                                                -6-
     Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 7 of 53 PageID #: 7




       33.     Another express condition of Mr. McCoy’s probation stemming from the First

McCoy Prosecution, ostensibly agreed to by Prosecutor Karr and/or the Putnam County

Prosecutor’s Office, was that he “SHALL NOT…have any contact, direct or indirect, verbal or

physical…with the victim: Leslie Greene” (hereinafter, the “McCoy Probation”). See Mcoy

Probation Terms and Conditions, attached hereto as Exhibit 3.

       34.     On April 14, 2017, the Family Court of Putnam County ordered that the McCoy

DVPO be extended until December 20, 2017 (hereinafter, the “Family Court Order”). See Family

Court Order, attached hereto as Exhibit 4.

       35.     On June 22, 2017, Mr. McCoy came to Plaintiff’s home uninvited in violation of

the McCoy DVPO, the Family Court Order, and the McCoy Probation.

       36.     On June 22, 2017, Plaintiff called the Hurricane PD and spoke to Officer Lucas

about Mr. McCoy being at her residence in violation of the McCoy DVPO, the Family Court Order,

and the McCoy Probation. Officer Lucas refused to arrest Mr. McCoy or otherwise help Plaintiff.

       37.     On June 22, 2017, Plaintiff called the Putnam County Prosecutor’s Office and

spoke with Prosecutor Karr regarding Mr. McCoy’s repeated violations of the McCoy DVPO, the

Family Court Order, and the McCoy Probation. Prosecutor Karr refused to prosecute Mr. McCoy

or pursue any charges against him.

       38.     In or around the end of June 2017, Plaintiff presented to the Hurricane PD on

multiple occasions and spoke with Officer Lucas and his superior, Chief Mike Mullins, about Mr.

McCoy’s repeated violations of the McCoy DVPO, the Family Court Order, and the McCoy

Probation. Plaintiff and her son even gave statements to the Hurricane PD. Nevertheless, the

Hurricane PD refused to arrest Mr. McCoy or otherwise help Plaintiff.




                                              -7-
      Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 8 of 53 PageID #: 8




        39.    On July 3, 2017, Plaintiff again called the Hurricane PD and spoke to Officer Lucas

about Mr. McCoy’s repeated violations of the McCoy DVPO, the Family Court Order, and the

McCoy Probation. Again, Officer Lucas refused to help.

        40.    On July 3, 2017, Plaintiff presented to the Putnam County Prosecutor’s Office and

again spoke with Prosecutor Karr about Mr. McCoy’s repeated violations of the McCoy DVPO,

the Family Court Order, and the McCoy Probation. Prosecutor Karr again refused to help.

        41.    Under West Virginia law, when law enforcement has evidence of an individual

(like Mr. McCoy) in willful violation of a protective order, law enforcement “shall immediately

arrest” said individual. See W. Va. Code § 48-27-1001(a) (emphasis added).

        42.    Upon information and belief, Prosecutor Karr wrongfully believed that Plaintiff

was voluntarily in contact with Mr. McCoy or otherwise unjustifiably doubted Plaintiff’s

credibility.

        43.    However, even if Prosecutor Karr’s erroneous presumption that Plaintiff was in

voluntary contact with Mr. McCoy was true, Putnam County’s own domestic violence protective

order documentation expressly states that, “[h]aving ‘permission’ or a protected party’s ‘consent’

is not a legal defense” to the violation of a domestic protective order. See Ex. 1, p. 12 of 13.

        44.    On November 4, 2017, Mr. McCoy forcibly entered Plaintiff’s home in violation

of the McCoy DVPO, the Family Court Order, and the McCoy Probation.

        45.    While inside Plaintiff’s property, Mr. McCoy tried to intimidate Plaintiff into

giving him money.

        46.    Due to Mr. McCoy’s erratic behavior and potential for violence, Plaintiff did not

immediately call law enforcement, but instead waited until Mr. McCoy stepped outside and then

locked him out of the house.


                                                 -8-
     Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 9 of 53 PageID #: 9




       47.     Fearful of Mr. McCoy, Plaintiff and B.G. tried to leave the premises in Plaintiff’s

vehicle. However, in an apparent effort to prevent them from escaping, Mr. McCoy rammed his

vehicle into Plaintiff’s vehicle (with B.G. inside) multiple times (hereinafter, the “November 4th

Incident”).

       48.     Following the November 4th Incident, in an obvious attempt to conceal evidence,

Mr. McCoy had his vehicle towed to a relative’s property in Barboursville, West Virginia, where

it was hidden in a garage for approximately one (1) year.

       49.     Upon information and belief, damage to Mr. McCoy’s vehicle indicates that he

crashed his vehicle into Plaintiff’s, not the other way around.

       50.     Sometime thereafter, Mr. McCoy presented to Officer Lucas at the Hurricane PD

and filed false charges against Plaintiff stemming from the November 4th Incident. These false

charges included destruction of property, battery, false reporting, and child endangerment

(hereinafter, the “Greene Misdemeanor Charges”).

       51.     The arrest warrant for Plaintiff on the Greene Misdemeanor Charges, based on a

criminal complaint drafted by Officer Lucas, was signed by Putnam County Magistrate Court

Judge Linda Hunt (hereinafter “Magistrate Hunt”).

       52.     On November 6, 2017, Plaintiff was arrested by the Hurricane PD on the Greene

Misdemeanor Charges and released on bond.

       53.     Plaintiff was arrested despite the fact Mr. McCoy’s presence on her property during

the November 4th incident violated the McCoy DVPO, the Family Court Order, and the McCoy

Probation. See Ex. 1, Ex. 3, and Ex. 4.

       54.     Following her arrest, Plaintiff was fired from her job as a high school teacher with

the Putnam County Board of Education.


                                                -9-
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 10 of 53 PageID #: 10




        55.     Charges were also brought against Mr. McCoy for violating the McCoy DVPO

during the November 4th Incident (hereinafter, the “Second McCoy Prosecution”).

        56.     Upon information and belief, Mr. McCoy was driving on a suspended license

during the November 4th Incident, however no charges were brought against him for that offense.

        57.     On November 9, 2017, Mr. McCoy filed a false and misleading Petition for

Emergency Protective Order in the Magistrate Court of Putnam County based on the false Greene

Misdemeanor Charges, claiming that Plaintiff (with B.G.) rammed her vehicle into Mr. McCoy’s

on November 4, 2017 (hereinafter, the “Fraudulent McCoy Petition”). See Fraudulent McCoy

Petition, attached hereto as Exhibit 5.

        58.     In the Fraudulent McCoy Petition, Mr. McCoy failed to disclose that, at the time of

the November 4th Incident, he was subject to the McCoy DVPO (in addition to the Family Court

Order), which prohibited him from being on Plaintiff’s property or within one hundred (100) feet

of Plaintiff. See id.

        59.     In the Fraudulent McCoy Petition, Mr. McCoy also failed to inform the Court that

he had previously been convicted (twice) for violating the McCoy DVPO and was on probation

(the McCoy Probation) for these offenses during the November 4th Incident, the terms of which

also prohibited him from having any contact with Plaintiff. See id.

        60.     Furthermore, in the Fraudulent McCoy Petition, Mr. McCoy falsely stated that he

was granted custody of B.G. in Family Court, but that custody was “not finalized.” See id.

        61.     Magistrate Hunt, to whom the Fraudulent McCoy Petition was presented, evidently

failed to check the court database or otherwise determine whether there were any existing

protective orders against Mr. McCoy which would prevent him by law from obtaining an

Emergency Protective Order against his victim, Plaintiff.


                                               - 10 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 11 of 53 PageID #: 11




       62.     Thus, despite the existence of two (2) existing protective orders against Mr. McCoy

for domestic violence against Plaintiff and B.G. (the McCoy DVPO and the Family Court Order)

and the McCoy Probation (also an order of the Court), Magistrate Hunt granted an Emergency

Protective Order against Plaintiff, ex parte, and gave custody of B.G. to Mr. McCoy (hereinafter,

the “Unlawful EPO”). See id.

       63.     The existence of the McCoy DVPO and/or the Family Court Order rendered the

Unlawful EPO against Plaintiff null, void, and lacking in jurisdiction.

       64.     Pursuant to W. Va. Code § 48-27-402, Magistrate Hunt was only permitted (if at

all) to enter a temporary emergency protective order against Plaintiff, which would have triggered

a hearing in 10 days, and not a binding Emergency Protective Order.

       65.     Soon thereafter, Plaintiff was served with the Unlawful EPO by Sargent Craigo.

       66.     During this encounter with Sargent Craigo, Plaintiff informed him of the McCoy

DVPO and/or the Family Court Order.

       67.     Upon information and belief, Sargent Craigo called the Putman County Courthouse

and confirmed that the McCoy DVPO and/or the Family Court Order existed and were in effect.

       68.     On November 13, 2017, Plaintiff filed a Petion for Domestic Violence Civil

Contempt in the Family Court of Putnam County against Mr. McCoy for violating the McCoy

DVPO and the Family Court Order during the November 4th Incident. See Contempt Petition,

attached hereto as Exhibit 6.

       69.     Putnam County Family Court Judge Richard C. Witt (hereinafter, “Judge Witt”)

denied or otherwise ignored the Contempt Petition.




                                               - 11 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 12 of 53 PageID #: 12




          70.   On November 13, 2017, Plaintiff filed a Motion to Vacate Custody Terms of

Emergency Protective Order in the Family Court of Putnam County (hereinafter “Motion to Vacate

EPO”). See Motion to Vacate EPO, attached hereto as Exhibit 7.

          71.   In the Motion to Vacate EPO, Plaintiff presented clear and irrefutable evidence that

(1) Mr. McCoy was in violation of the McCoy DVPO (in addition to the Family Court Order and

McCoy Probation) during the November 4th Incident and (2) that Mr. McCoy lied to the Court in

the Fraudulent McCoy Petition, which allowed the Unlawful EPO to be entered against Plaintiff.

See id.

          72.   Despite these clear and unlawful violations, Judge Witt denied or otherwise ignored

the Motion to Vacate EPO.

          73.   On November 28, 2017, the Second McCoy Prosecution was adjudicated in the

Magistrate Court for Putnam County.

          74.   The Second McCoy Prosecution was handled by Prosecutor Karr and Prosecutor

Sunyog on behalf of the Putnam County Prosecutor’s Office.

          75.   Prosecutor Karr and Prosecutor Sunyog accepted a guilty plea from Mr. McCoy (as

a first offence) for violating the McCoy DVPO, even though it was the third charge brought by the

Putnam County Prosecutor’s Office against Mr. McCoy for the same offense.

          76.   Mr. McCoy was sentenced to unsupervised probation, even though he was already

subject to the McCoy Probation for the exact same offense.

          77.   Even though it was his third offense for violating the McCoy DVPO and/or Family

Court Order (while already on probation for the first two offenses), Mr. McCoy’s probation was

not revoked by Prosecutor Karr and Prosecutor Sunyog.




                                                - 12 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 13 of 53 PageID #: 13




       78.     W. Va. Code § 48-27-903 provides that a third offense for violation of a protective

order is punishable by up to one (1) year in jail.

       79.     Counting the violations of the McCoy DVPO and Family Court Order committed

by Mr. McCoy in June 2017 (see supra.), which Prosecutor Karr refused to charge him with, the

Second McCoy Prosecution was in fact Mr. McCoy’s fourth offence for violating the McCoy

DVPO and/or Family Court Order.

       80.     On November 29, 2017, Sargent Craigo issued a criminal complaint against

Plaintiff on multiple charges, including felony concealment of a minor child. The criminal

complaint alleged, inter alia, that during November 2017, Plaintiff “concealed” the whereabouts

of B.G. from authorities, who were attempting to turn custody of B.G. over to Mr. McCoy pursuant

to the Unlawful EPO.

       81.     A warrant for Plaintiff’s arrest on these child concealment charges was signed by

Magistrate Hunt.

       82.     The felony child concealment charges brought against Plaintiff were based solely

on the Unlawful EPO, which, as set forth hereinabove, was obtained by false and fraudulent means

by Mr. McCoy.

       83.     As set forth hereinabove, Magistrate Hunt, the Putnam County Prosecutor’s Office,

Prosecutor Sorsaia. Prosecutor Karr, Prosecutor Sunyog, the Putnam County Sheriff’s Department,

and Sargeant Craigo all knew or should have known that the Unlawful EPO was obtained by false

and fraudulent means by Mr. McCoy and was thus invalid.

       84.     Because the Unlawful EPO was obtained by false and fraudulent means by Mr.

McCoy, and was thus invalid, there was no probable cause to arrest and charge Plaintiff for felony

child concealment.


                                                - 13 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 14 of 53 PageID #: 14




        85.      Under West Virginia law, “[a]ny person who conceals, takes or removes a minor

child in violation of any court order and with the intent to deprive another person of lawful custody

or visitation right shall be guilty of a felony, and, upon conviction thereof, shall be imprisoned in

the penitentiary not less than one nor more than five years, or in the discretion of the court, shall

be imprisoned in the county jail not more than one year of fined not more than $1,000, or both

fined and imprisoned. See W. Va. Code § 61-2-14d(a) (emphasis added).

        86.      As such, because the Unlawful EPO, which gave custody of B.G. to Mr. McCoy,

was obtained by false and fraudulent means by Mr. McCoy, he did not have “lawful custody” over

B.G. See id.

        87.      Accordingly, because Mr. McCoy did not have “lawful custody” of B.G., there was

no probable cause to arrest and charge Plaintiff with felony child concealment under W. Va. Code

§ 61-2-14d(a).

        88.      Following issuance of the arrest warrant on felony child concealment charges,

Plaintiff surrendered to authorities and custody of B.G. was turned over to Mr. McCoy, even

though the McCoy DVPO, the Family Court Order, and the McCoy Probation (which were all still

in effect) prohibited him being within one hundred (100) feet of B.G.

        89.      When Plaintiff handed custody of B.G. over to authorities, a local news station was

present, took photographs and videos, and published a false, misleading, and defamatory story

about Plaintiff, Mr. McCoy, and B.G.1

        90.      After Plaintiff handed custody of B.G. over to authorities, the Putnam County

Sheriff’s Department issued a press release and held a news conference broadcasting, inter alia,

the knowingly false child concealment charges against Plaintiff.


1
 UPDATE: Missing 16-month-old girl found safe (wsaz.com); https://wchstv.com/news/local/putnam-county-
deputies-seeking-missing-16-month-old-girl
                                                   - 14 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 15 of 53 PageID #: 15




       91.     Following her arrest on felony child concealment charges, Plaintiff was released on

bond on December 7, 2017 after being incarcerated for nine (9) days.

       92.     As a condition of her bond, Plaintiff was prohibited from being in contact with B.G.

       93.     After her release from jail on December 7, 2017, Plaintiff discovered damning

evidence against the State’s child concealment case against her on an old cellular phone of Mr.

McCoy left in her possession.

       94.     On this cellular phone, Plaintiff discovered numerous e-mails between Mr. McCoy

and Victim Services Coordinator Smith (in her official capacity with the Putnam County

Prosecutor’s Office) from November 2017 which unequivocally establish that during the period

when the Putnam County Prosecutor’s Office and Putnam County Sheriff’s Department claim

Plaintiff was “concealing” B.G. from authorities, Mr. McCoy was monitoring Plaintiff’s

whereabouts and knew exactly where Plaintiff and B.G. were, and was passing this information on

to Victim Services Coordinator Smith. See November E-mails, attached hereto as Exhibit 8.

       95.     For instance, on November 22, 2017, when the Putnam County Prosecutor’s Office

and Putnam County Sheriff’s Department claim Plaintiff was “concealing” B.G. from authorities,

Mr. McCoy sent Victim Services Coordinator Smith an e-mail with a recent picture of Plaintiff

and B.G. posted by Plaintiff on FaceBook. See id.

       96.     In this November 22, 2017 e-mail, Mr. McCoy states, “[t]his was today about an

hour ago” in reference to the picture.

       97.     In response, Victim Services Coordinator Smith states, “[I]’m sorry its [sic]

frustrating to me as well and I work in this crap every day. I will forward it to Tony [Sargent

Craigo] again but he never responded to the last one.” See id.




                                               - 15 -
      Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 16 of 53 PageID #: 16




        98.    According to this e-mail exchange, not only were Victim Services Coordinator

Smith and the Putnam County Prosecutor’s Office on notice of where Plaintiff and B.G. were on

November 22, 2017, but so was Sargent Craigo and the Putnam County Sheriff’s Department. See

id.

        99.    Likewise, on November 23, 2017, when the Putnam County Prosecutor’s Office

and Putnam County Sheriff’s Department claim Plaintiff was “concealing” B.G. from authorities,

Mr. McCoy sent Victim Services Coordinator Smith another picture of Plaintiff and B.G. from

FaceBook. See id.

        100.   In response, Victim Services Coordinator Smith asks, “[a]ll of these pictures are

taken at her moms [sic], correct?” To which Mr. McCoy replies, “[n]o, the first one is at her moms

[sic]. The one on Wednesday is at her house in Hurricane and the one from yesterday I don’t

know, I’m sure it’s at her ex-husbands [sic] families [sic] house.” See id.

        101.   According to this e-mail exchange, Victim Services Coordinator Smith and the

Putnam County Prosecutor’s Office were on notice of where Plaintiff and B.G. were on November

23, 2017 and, apparently, the two days prior. See id.

        102.   Upon information and belief, Mr. McCoy and Victim Services Coordinator Smith

were romantically involved during this time period.

        103.   According to the November 14 E-mails, which establish that Plaintiff was not

“concealing” B.G. from authorities, the Putnam County Prosecutor’s Office, Prosecutor Sorsaia,

Prosecutor Karr, Prosecutor Sunyog, the Putnam County Sheriff’s Department, and Sargeant

Craigo all knew or should have known that Sargent Craigo’s criminal complaint and Magistrate

Hunt’s warrant for the arrest of Plaintiff on felony child concealment charges were knowingly

false and lacked probable cause. See id.


                                               - 16 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 17 of 53 PageID #: 17




          104.   Based on the exculpatory November 14th E-mails, Plaintiff and her criminal defense

counsel requested all communications between Mr. McCoy and Victim Services Coordinator

Smith.

          105.   Despite multiple requests, Prosecutor Sorsaia and the Putnam County Prosecutor’s

Office never produced the exculpatory e-mails in criminal discovery.

          106.   On July 11, 2018, a Putnam County Grand Jury Indicted Plaintiff on seven (7)

felony counts of child concealment, felony conspiracy to commit child concealment, and

misdemeanor obstructing an officer (hereinafter “Indictment No. 1”). See Indictment No. 1,

attached hereto as Exhibit 9.

          107.   Prosecutor Sorsaia and Prosecutor Karr represented the Putnam County

Prosecutor’s Office before the Grand Jury in connection with Indictment No. 1.

          108.   Upon information and belief, in support of Indictment No. 1, Sargent Craigo offered

false and misleading testimony to the Grand Jury regarding his alleged efforts, and the efforts of

other law enforcement personnel, to “find” Plaintiff and B.G. during November 2017 in order to

have custody of B.G. turned over Mr. McCoy pursuant to the Unlawful EPO.

          109.   Upon information and belief, at no time did Sargent Craigo (or any other law

enforcement officer) come to Plaintiff’s residence, try to call Plaintiff on the phone, or go to

Plaintiff’s place of employment (as a teacher at Hurricane High School) in order to “find” Plaintiff

or B.G.

          110.   During the time that Sargent Craigo claimed to be unable to “find” Plaintiff or B.G.,

a Hurricane PD officer was stationed at Hurricane High School where Plaintiff worked on a daily

basis and was present with B.G. on multiple occasions.




                                                 - 17 -
     Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 18 of 53 PageID #: 18




       111.     Despite having knowledge and information regarding the location of Plaintiff and

B.G. on multiple days throughout the month of November 2017 (as evidenced by the November

E-mails), Sargent Craigo falsely testified before the Grand Jury that Plaintiff was “concealing”

B.G. from authorities. See Ex. 8.

       112.    Despite having knowledge and information regarding the location of Plaintiff and

B.G. on multiple days throughout the month of November 2017 (as evidenced by the November

E-mails), Prosecutor Sorsaia and Prosecutor Karr allowed Sargent Craigo to falsely testify before

the Grand Jury that Plaintiff was “concealing” B.G. from authorities. See id.

       113.    Despite having knowledge and information regarding the location of Plaintiff and

B.G. on multiple days throughout the month of November 2017 (as evidenced by the November

E-mails), Prosecutor Sorsaia and Prosecutor Karr charged Plaintiff with felony child concealment

in Indictment No. 1. See id.; see Ex. 9.

       114.    Upon information and belief, Prosecutor Sorsaia and Prosecutor Karr presented no

exculpatory evidence to the Grand Jury regarding: (1) Mr. McCoy’s three (3) prior convictions for

violating the McCoy DVPO and Family Court Order, (2) that Mr. McCoy’s presence at Plaintiff’s

home during the November 4th Incident was a violation of the McCoy DVPO and Family Court

Order, and a violation of the McCoy Probation, or (3) that the Unlawful EPO that provided the

grounds for the child concealment charges against Plaintiff was unlawful, invalid, and obtained by

false and fraudulent means by Mr. McCoy via the Fraudulent McCoy Petition.

       115.    Prosecutor Sorsaia, Prosecutor Karr, and Sargent Craigo knew or should have

known that, based on the Fraudulent McCoy Petition, Unlawful EPO, and November 14th E-mails,

there was no probable cause to charge Plaintiff with felony child concealment in Indictment No.

1.


                                              - 18 -
     Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 19 of 53 PageID #: 19




        116.     Indictment No. 1 was signed by Prosecutor Sorsaia. See Ex. 9.

        117.     On September 22, 2018, Mr. McCoy made false allegations of “stalking” against

Plaintiff to the West Virginia State Police.

        118.     Upon information and belief, Mr. McCoy made these false allegations of stalking

against Plaintiff in concert with Prosecutor Sorsaia, Prosecutor Karr, and Trooper Eastridge (and

possibly others) in order to get a search warrant for Plaintiff’s cellular phone.

        119.     On October 13, 2018, based on these false stalking charges, Trooper Eastridge

obtained a search warrant for Plaintiff’s cellular phone (hereinafter, the “Unverified Search

Warrant”). See Unverified Search Warrant, attached hereto as Exhibit 10.

        120.     The Unverified Search Warrant was signed by Magistrate Hunt.2

        121.     False and misleading statements made by Trooper Eastridge and Mr. McCoy were

used as predicates for the Unverified Search Warrant.

        122.     The Unverified Search Warrant was unsworn and based entirely on the hearsay

statements of Trooper Eastridge and Mr. McCoy, who the Putnam County Prosecutor’s Office and

Magistrate Hunt knew had already committed fraud on the Court by lying on the Fraudulent

McCoy Petition used to obtained the Unlawful EPO. See Ex. 5.

        123.     Because the Unverified Search Warrant was unsworn (i.e., no affidavit by either

Mr. McCoy or Trooper Eastridge), it was invalid as a matter of law. See State v. Lilly, 461 S.E.2d

101 (W. Va. 1995); see State v. Thompson, 178 W. Va. 254 (1987); see State v. Adkins, 346

S.E.2d 762 (W. Va. 1986).

        124.     Because the Unverified Search Warrant was unsworn and invalid, it lacked

probable cause. See id.


2
 If Magistrate Hunt was not absolutely immune from civil liability under West Virginia law, she would have rightly
been named in the present suit for her malicious and egregious judicial malfeasance.
                                                      - 19 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 20 of 53 PageID #: 20




       125.    Nevertheless, Trooper Eastridge took possession of Plaintiff’s cellular phone

pursuant to the Unverified Search Warrant, but no return of the execution was ever filed as required

by W. Va. Rule of Criminal Procedure 41(a) and 41(g).

       126.    Because the Unverified Search Warrant violated Rule 41, it was invalid and lacked

probable cause.

       127.    No reasonable, well-trained law enforcement officer would believe he/she had the

legal authority to seize, search, and review data from Plaintiff’s cellular phone based on the

Unverified Search Warrant.

       128.    The Unverified Search Warrant was used by the West Virginia State Police to seize

and search the entire contents of Plaintiff’s cellular phone, including, but not limited to, private

information, personal e-mails, and attorney-client communications.

       129.    The Unverified Search Warrant was used by the West Virginia State Police to seize

and search data and other information well outside the scope of the Unverified Search Warrant.

       130.    Any seized information from Plaintiff’s cellular phone that was outside the scope

of the Unverified Search Warrant was illegal and lacked probable cause. See State v. Lilly, 461

S.E.2d 101 (W. Va. 1995).

       131.    The Unverified Search Warrant makes no mention of the offense of “interception

of electronic communications” anywhere its face, even though information illegally seized from

Plaintiff’s cellular phone was later used to prosecute Plaintiff for felony interception of electronic

communications. See infra.

       132.    On October 12, 2018, a bench trial before the Magistrate Court of Putnam County

was held on the Greene Misdemeanor Charges.




                                                - 20 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 21 of 53 PageID #: 21




        133.    Prosecutor Karr and Prosecutor Sunyog represented the Putnam County

Prosecutor’s Office in the Green Misdemeanor Charges.

        134.    Plaintiff was found guilty of all charges, but timely appealed the convictions to the

Circuit Court of Putnam County.

        135.    At some point in 2018, during the course of Plaintiff’s prosecution, then-criminal

counsel for Plaintiff asked Prosecutor Karr why the Putnam County Prosecutor’s Office was

relentlessly pursuing baseless criminal charges against Plaintiff.

        136.    In response, Prosecutor Karr stated that they believed that Plaintiff would “either

take a plea or kill herself.”

        137.    On October 26, 2019, a forensic report from the West Virginia State Police Crime

Lab (hereinafter, the “WVSP Forensic Report”) found through GPS data that Plaintiff’s cellular

phone was nowhere in the vicinity of Mr. McCoy on the dates and locations he claims Plaintiff

was “stalking” him.

        138.    Despite ongoing criminal proceedings against Plaintiff, Prosecutor Sorsaia and

Prosecutor Karr failed to produce the exculpatory WVSP Forensic Report until approximately

three (3) months later.

        139.    On January 29, 2019, Plaintiff was arrested by Trooper Eastridge on the false

stalking charges made against her by Mr. McCoy.

        140.    Plaintiff remained in jail for forty-two (42) days on these charges, until March 11,

2019.

        141.    On January 29, 2019, the day Plaintiff was arrested for “stalking,” the exculpatory

WVSP Forensic Report was produced to Plaintiff’s counsel.




                                                - 21 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 22 of 53 PageID #: 22




         142.     On February 6, 2019, a Preliminary Hearing on the stalking charges against

Plaintiff was held in the Circuit Court of Putnam County.

         143.     During this hearing, both Mr. McCoy and Trooper Eastridge offered false and

misleading testimony to the Court.

         144.     Mr. McCoy falsely testified that on multiple occasions between January and June

2018, Plaintiff followed him home after Plaintiff had visitation with B.G. Mr. McCoy falsely

testified that after meeting at a local McDonald’s to exchange B.G., Plaintiff would follow him

home in her vehicle.

         145.     Mr. McCoy’s testimony was demonstrably false, because at the time, Plaintiff was

only permitted to have supervised visitation of B.G. at a designated, supervised facility

(hereinafter, the “Visitation Order”). See Visitation Order, attached hereto as Exhibit 11.

         146.     Mr. McCoy’s testimony was likewise demonstrably false, because he moved from

Putnam County to Mercer County, West Virginia with B.G. in March 2018.

         147.     Mr. McCoy further falsely testified that when Plaintiff was allegedly stalking him,

he would call 911 and/or Victim Services Coordinator Smith.

         148.     There are no records of these alleged calls to 911 or Victim Services Coordinator

Smith.

         149.     During this hearing, Trooper Eastridge offered false testimony corroborating Mr.

McCoy’s fabricated story about allegedly being followed by Plaintiff after visitations with B.G.

(visitations that never occurred and would have violated the Visitation Order).

         150.     During his testimony, Trooper Eastridge intimated that he knew the stalking

charges against Plaintiff were baseless, but that they “just wanted to see what was on” Plaintiff’s

cellular phone.


                                                 - 22 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 23 of 53 PageID #: 23




       151.    Upon information and belief, Prosecutor Sorsaia and Prosecutor Karr knew that the

testimony offered to the Court by Mr. McCoy and Trooper Estridge was false, yet they allowed

them to perjure themselves anyway.

       152.    Victims Services Coordinator Smith, who was also present at the February 6, 2018

Preliminary Hearing, assisted Mr. McCoy in perjuring himself by “nodding along” while he lied

on the stand about allegedly calling her when Plaintiff was purportedly following him after

visitations with B.G. – visitations that Mr. McCoy, Trooper Estridge, Prosecutor Sorsaia,

Prosecutor Karr, and Victims Services Coordinator Smith knew never occurred.

       153.    As a result of this perjurious hearing, Plaintiff was denied bond and returned to jail,

where she remained until March 11, 2019.

       154.    On March 7, 2019, a Putnam County Grand Jury Indicted Plaintiff on fifteen (15)

counts of felony stalking, felony interception of electronic communications, and various

misdemeanor offenses (hereinafter “Indictment No. 2”). See Indictment No. 2, attached hereto as

Exhibit 12.

       155.    Prosecutor Sorsaia and Prosecutor Karr represented the Putnam County

Prosecutor’s Office before the Grand Jury in connection with Indictment No. 2.

       156.    Despite the exculpatory WVSP Forensic Report, which unequivocally establishes

that Plaintiff did not “stalk” Mr. McCoy, Prosecutor Sorsaia and Prosecutor Karr brought charges

of stalking against Plaintiff before the Grand Jury.

       157.    Upon information and belief, during the Grand Jury hearing, Prosecutor Karr used

information from attorney-client privileged e-mails obtained from Plaintiff’s cellular phone using

the Unverified Search Warrant.




                                                - 23 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 24 of 53 PageID #: 24




       158.    Upon information and belief, during the Grand Jury hearing, Trooper Eastridge also

used information from attorney-client privileged e-mails obtained from Plaintiff’s cellular phone

using the Unverified Search Warrant.

       159.    Upon information and belief, Trooper Eastridge offered the same false and

misleading testimony to the Grand Jury in support of stalking charges Indictment No. 2 as he did

during the February 6, 2019 Preliminary Hearing.

       160.    Upon information and belief, Trooper Eastridge fabricated evidence and offered

false testimony to the Grand Jury based on said evidence.

       161.    Upon information and belief, as proof of Plaintiff’s alleged stalking, Trooper

Eastridge testified that a photograph of the outside of Mr. McCoy’s brother’s home (found on

Plaintiff’s phone through the Unverified Search Warrant) was taken by Plaintiff. In truth, the

picture was taken by Mr. McCoy’s mother and sent to Plaintiff unsolicited.

       162.    Upon information and belief, Trooper Eastridge “cropped out” portions of the

photograph establishing that the photo was not taken by Plaintiff, like the fingers of Mrs. McCoy’s

mother and the color of the vehicle the picture was taken from (white).

       163.    Plaintiff has never owned a white vehicle.

       164.    Upon information and belief, Trooper Eastridge materially changed his story from

what was stated in the Unverified Search Warrant (used to collect evidence for these new

interception of electronic communications charges in Indictment No. 2) and otherwise offered false

testimony to the Grand Jury.

       165.    Upon information and belief, Prosecutor Sorsaia and Prosecutor Karr knew that the

testimony offered by Trooper Estridge to the Grand Jury was false, yet allowed him to perjure

himself anyway.


                                               - 24 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 25 of 53 PageID #: 25




       166.    Upon information and belief, Prosecutor Sorsaia and Prosecutor Karr knew that

Trooper Estridge fabricated evidence and offered false testimony to the Grand Jury based on said

evidence, but allowed him to do so anyway.

       167.    Trooper Eastridge knew or should have known that information on Plaintiff’s

cellular phone used to support charges of felony interception of electronic information, and

presented to the Grand Jury, was obtained illegally using the Unverified Search Warrant.

       168.       Trooper Eastridge knew or should have known that the Unverified Search

Warrant, used to obtain information on Plaintiff’s cellular phone to support charges of felony

interception of electronic information, lacked probable cause.

       169.    Trooper Eastridge knew or should have known that information on Plaintiff’s

cellular phone used to support charges of felony interception of electronic information, and

presented to the Grand Jury, was outside of the scope of the Unverified Search Warrant.

       170.    Prosecutor Sorsaia and Prosecutor Karr knew or should have known that

information on Plaintiff’s cellular phone used to support charges of felony interception of

electronic information, and presented to the Grand Jury, was obtained illegally using the

Unverified Search Warrant.

       171.    Prosecutor Sorsaia and Prosecutor Karr knew or should have known that the

Unverified Search Warrant, used to obtain information on Plaintiff’s cellular phone to support

charges of felony interception of electronic information, lacked probable cause.

       172.    Prosecutor Sorsaia and Prosecutor Karr knew or should have known that

information on Plaintiff’s cellular phone used to support charges of felony interception of

electronic information, and presented to the Grand Jury, was outside of the scope of the Unverified

Search Warrant.


                                               - 25 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 26 of 53 PageID #: 26




       173.    Indictment No. 2 was signed by Prosecutor Sorsaia.

       174.    On March 11, 2019, Plaintiff was released on bond after forty-two (42) days in jail.

       175.    As a condition of Plaintiff’s bond, she was placed on home confinement.

       176.    On April 8, 2019, a de novo bench trial (appeal) before the Circuit Court of Putnam

County was held on the Greene Misdemeanor Charges.

       177.    Since Plaintiff had contacted Prosecutor Karr in June and July 2017 (prior to the

November 4th Incident giving rise to the Green Misdemeanor Charges) asking for help because

Mr. McCoy was violating the McCoy DVPO, the Court found that Prosecutor Karr was a material

witness in Plaintiff’s defense and disqualified her from the matter. See Final Dismissal Order,

attached hereto as Exhibit 13.

       178.    The Court subsequently declared a mistrial. See id.

       179.    On August 16, 2019, Plaintiff was released from home confinement after one

hundred and thirty-eight days (138).

       180.    On September 21, 2019, the Greene Misdemeanor Charges were dismissed with

prejudice. See id.

       181.    Following the dismissal of the Greene Misdemeanor Charges, Prosecutor Sorsaia

likewise dismissed all of the charges against Plaintiff in Indictment No. 1 and Indictment No. 2.

       182.    On November 14, 2019, a Putnam County Grand Jury Indicted Plaintiff on three

(3) felony counts of concealment of a minor child, stalking, and interception of electronic

communications (hereinafter “Indictment No. 3”). See Indictment No. 3, attached hereto as

Exhibit 14.

       183.    Prosecutor Sorsaia represented the Putnam County Prosecutor’s Office before the

Grand Jury in connection with Indictment No. 3.


                                               - 26 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 27 of 53 PageID #: 27




          184.   Upon information and belief, in support of Indictment No. 3, Sargent Craigo offered

false and misleading testimony to the Grand Jury regarding his alleged efforts, and the efforts of

other law enforcement personnel, to “find” Plaintiff and B.G. during November 2017 in order to

have custody of B.G. turned over Mr. McCoy pursuant to the Unlawful EPO.

          185.   Upon information and belief, at no time did Sargent Craigo (or any other law

enforcement officer) come to Plaintiff’s residence, try to call Plaintiff on the phone, or go to

Plaintiff’s place of employment (as a teacher at Hurricane High School) in order to “find” Plaintiff

or B.G.

          186.   During the time that Sargent Craigo claimed to be unable to “find” Plaintiff or B.G.,

a Hurricane PD officer was stationed at Hurricane High School where Plaintiff worked on a daily

basis and was present with B.G. on multiple occasions.

          187.    Despite having knowledge and information regarding the location of Plaintiff and

B.G. on multiple days throughout the month of November 2017 (as evidenced by the November

E-mails), Sargent Craigo falsely testified before the Grand Jury that Plaintiff was “concealing”

B.G. from authorities. See Ex. 8.

          188.   Despite having knowledge and information regarding the location of Plaintiff and

B.G. on multiple days throughout the month of November 2017 (as evidenced by the November

E-mails), Prosecutor Sorsaia allowed Sargent Craigo to falsely testify before the Grand Jury that

Plaintiff was “concealing” B.G. from authorities. See id.

          189.   Despite having knowledge and information regarding the location of Plaintiff and

B.G. on multiple days throughout the month of November 2017 (as evidenced by the November

E-mails), Prosecutor Sorsaia charged Plaintiff with felony child concealment in Indictment No. 3.

See id.; see Ex. 14.


                                                 - 27 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 28 of 53 PageID #: 28




       190.    Upon information and belief, Prosecutor Sorsaia presented no exculpatory evidence

to the Grand Jury regarding: (1) Mr. McCoy’s three (3) prior convictions for violating the McCoy

DVPO and Family Court Order, (2) that Mr. McCoy’s presence at Plaintiff’s home during the

November 4th Incident was a violation of the McCoy DVPO and Family Court Order, and a

violation of the McCoy Probation, or (3) that the Unlawful EPO that provided the grounds for the

child concealment charges against Plaintiff was unlawful, invalid, and obtained by false and

fraudulent means by Mr. McCoy via the Fraudulent McCoy Petition.

       191.    Prosecutor Sorsaia and Sargent Craigo knew or should have known that, based on

the Fraudulent McCoy Petition, Unlawful EPO, and November 14th E-mails, there was no probable

cause to charge Plaintiff with felony child concealment in Indictment No. 3.

       192.    Upon information and belief, Prosecutor Sorsaia presented improper and unduly

prejudicial testimony to the Grand Jury about the Greene Misdemeanor Charges, which had been

dismissed with prejudice and barred from future prosecution.

       193.    Despite the exculpatory WVSP Forensic Report, which unequivocally establishes

that Plaintiff did not “stalk” Mr. McCoy, Prosecutor Sorsaia brought charges of stalking against

Plaintiff before the Grand Jury. See Ex. 14.

       194.    Upon information and belief, during the Grand Jury hearing, Prosecutor Sorsaia

used information from attorney-client privileged e-mails obtained from Plaintiff’s cellular phone

using the Unverified Search Warrant.

       195.    Upon information and belief, during the Grand Jury hearing, Trooper Eastridge

used information from attorney-client privileged e-mails obtained from Plaintiff’s cellular phone

using the Unverified Search Warrant.




                                               - 28 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 29 of 53 PageID #: 29




       196.    Upon information and belief, Trooper Eastridge offered the same false and

misleading testimony to the Grand Jury in support of stalking charges Indictment No. 3 as he did

during the February 6, 2019 Preliminary Hearing and Grand Jury in Indictment No. 2.

       197.    Upon information and belief, Trooper Eastridge fabricated evidence and offered

false testimony to the Grand Jury based on said evidence.

       198.    Upon information and belief, as proof of Plaintiff’s alleged stalking, Trooper

Eastridge testified that a photograph of the outside of Mr. McCoy’s brother’s home (found on

Plaintiff’s phone through the Unverified Search Warrant) was taken by Plaintiff. In truth, the

picture was taken by Mr. McCoy’s mother and sent to Plaintiff unsolicited.

       199.    Upon information and belief, Trooper Eastridge “cropped out” portions of the

photograph establishing that the photo was not taken by Plaintiff, like the fingers of Mrs. McCoy’s

mother and the color of the vehicle the picture was taken from (white).

       200.    Plaintiff has never owned a white vehicle.

       201.    Upon information and belief, Trooper Eastridge materially changed his story from

what was stated in the Unverified Search Warrant (used to collect evidence for these new charges

in Indictment No. 3) and otherwise offered false testimony to the Grand Jury.

       202.    Upon information and belief, Prosecutor Sorsaia knew that the testimony offered

by Trooper Estridge to the Grand Jury was false, yet allowed him to perjure himself anyway.

       203.    Upon information and belief, Prosecutor Sorsaia knew that Trooper Estridge

fabricated evidence and offered false testimony to the Grand Jury based on said evidence, but

allowed him to do so anyway.




                                               - 29 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 30 of 53 PageID #: 30




       204.    Trooper Eastridge knew or should have known that information on Plaintiff’s

cellular phone used to support charges of felony interception of electronic information, and

presented to the Grand Jury, was obtained illegally using the Unverified Search Warrant.

       205.     Trooper Eastridge knew or should have known that the Unverified Search

Warrant, used to obtain information on Plaintiff’s cellular phone to support charges of felony

interception of electronic information, lacked probable cause.

       206.    Trooper Eastridge knew or should have known that information on Plaintiff’s

cellular phone used to support charges of felony interception of electronic information, and

presented to the Grand Jury, was outside of the scope of the Unverified Search Warrant.

       207.    Prosecutor Sorsaia knew or should have known that information on Plaintiff’s

cellular phone used to support charges of felony interception of electronic information, and

presented to the Grand Jury, was obtained illegally using the Unverified Search Warrant.

       208.    Prosecutor Sorsaia knew or should have known that the Unverified Search Warrant,

used to obtain information on Plaintiff’s cellular phone to support charges of felony interception

of electronic information, lacked probable cause.

       209.    Prosecutor Sorsaia knew or should have known that information on Plaintiff’s

cellular phone used to support charges of felony interception of electronic information, and

presented to the Grand Jury, was outside of the scope of the Unverified Search Warrant.

       210.    Indictment No. 3 was signed by Prosecutor Sorsaia. See Ex. 14.

       211.    On January 14, 2020, Plaintiff moved to disqualify the Putnam County Prosecutor’s

Office due to the conflict with Prosecutor Karr that resulted in the mistrial and subsequent

dismissal of the Green Misdemeanor Charges. See Ex. 13.




                                              - 30 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 31 of 53 PageID #: 31




       212.    On January 22, 2020, Prosecutor Sorsaia opposed Plaintiff’s Motion to Disqualify,

but voluntarily withdrew the Putnam County Prosecutor’s Office from the case and asked that a

Special Prosecutor be appointed.

       213.    Prosecutor Tyler and Prosecutor Switzer were later appointed as Special

Prosecutors to Indictment No. 3.

       214.    All knowledge and information possessed by the Putnam County Prosecutor’s

Office, Prosecutor Sorsaia, Prosecutor Karr, Prosecutor Sunyog, and Victim Services Coordinator

Smith during the previous investigations and prosecutions of Plaintiff stemming from the Greene

Misdemeanor Charges, Indictment No. 1, and Indictment No. 2 are imputed to the Kanawha

County Prosecutor’s Office, Prosecutor Tyler, and Prosecutor Switzer in their prosecution of

Indictment No. 3.

       215.    Prosecutor Tyler and Prosecutor Switzer knew or should have known that the

Unlawful EPO, upon which the child concealment charge in Indictment No. 3 was based, was

invalid and obtained by false and fraudulent means by Mr. McCoy.

       216.    Prosecutor Tyler and Prosecutor Switzer knew or should have known that, based

on the November E-mails, the Putnam County Prosecutor’s Office and the Putnam County

Sheriff’s Department knew where Plaintiff and B.G. were on multiple days in November 2017,

when Plaintiff was allegedly “concealing” B.G. from authorities.

       217.    Prosecutor Tyler and Prosecutor Switzer knew or should have known that Sargent

Craigo and the Putnam County Sheriff’s Office’s claim that Plaintiff was “concealing” B.G. from

authorities was false in light of the November E-mails.




                                              - 31 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 32 of 53 PageID #: 32




        218.     As such, Prosecutor Tyler and Prosecutor Switzer knew or should have known that,

based on the Fraudulent McCoy Petition, Unlawful EPO, and November 14th E-mails, there was

no probable cause to charge Plaintiff with felony child concealment in Indictment No. 3.

        219.     Prosecutor Tyler and Prosecutor Switzer knew or should have known that

information on Plaintiff’s cellular phone used to support charges of felony interception of

electronic information was obtained illegally using the Unverified Search Warrant.

        220.     Prosecutor Tyler and Prosecutor Switzer knew or should have known that the

Unverified Search Warrant, used to illegally obtain information on Plaintiff’s cellular phone to

support charges of felony interception of electronic information in Indictment No. 3, lacked

probable cause.

        221.     Prosecutor Tyler and Prosecutor Switzer knew or should have known that

information on Plaintiff’s cellular phone used to support charges of felony interception of

electronic information in Indictment No. 3 was outside of the scope of the Unverified Search

Warrant.

        222.     After approximately four (4) year and multiple indictments for felony child

concealment, Prosecutor Tyler and Prosecutor Switzer waited until days before Plaintiff’s criminal

trial disclose some (but not all) of the exculpatory November E-mails between Mr. McCoy and

Victim Services Coordinator Smith, and only when threatened with a Brady violation by counsel

for Plaintiff.

        223.     On June 28, 2021, trial was held in the Circuit Court of Putnam County on the

charges brought against Plaintiff in Indictment No. 3.

        224.     After approximately three (3) years, multiple indictments, and Plaintiff being

subjected to forty-two (42) days in jail and one hundred and fifty-eight (158) days of home


                                               - 32 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 33 of 53 PageID #: 33




confinement, Prosecutor Tyler and Prosecutor Switzer dismissed with prejudice the felony stalking

charge against Plaintiff on the day of trial due to a complete lack of credible evidence.

       225.    On July 1, 2020, a Putnam County Jury returned a not guilty verdict on the State’s

felony child concealment charge against Plaintiff. See Order, attached hereto as Exhibit 15.

       226.    During trial, based on the exculpatory November E-Mails, Victim Services

Coordinator Smith was forced to admit that in November 2017, Mr. McCoy informed her of the

whereabouts of Plaintiff and B.G.

       227.    During trial, Victim Services Coordinator Smith was also forced to admit that she

was mandated and duty bound to report that information to the Putnam County Prosecutor’s Office.

       228.    During trial, based on the exculpatory November E-Mails, Sargent Craigo was

forced to admit that in November 2017, Victim Services Coordinator Smith informed him of the

whereabouts of Plaintiff and B.G.

       229.    During trial, with the aid of Plaintiff’s phone records, Sargent Craigo was also

forced to admit that even though he claimed Plaintiff was “concealing” B.G. from authorities, he

never called Plaintiff in an attempt to locate B.G. and never went to Plaintiff’s home or work to

look for Plaintiff or B.G.

       230.    At trial, Plaintiff was convicted of felony interception of electronic

communications, based entirely on e-mails obtained with the Unverified Search Warrant.

       231.    Plaintiff has filed a motion for a new trial on the felony interception of electronic

communications charges. In the event said motion is denied, Plaintiff’s conviction will be

appealed to the Supreme Court of West Virginia.

       232.    As set forth hereinabove, Defendants’ selective, unjustified, and malicious

prosecutions of Plaintiff – based on false, fraudulent, fabricated, and illegally obtained evidence –


                                                - 33 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 34 of 53 PageID #: 34




were unconscionable, unethical, and establish a systematic and concerted pattern of law

enforcement, prosecutorial, and judicial misconduct.

       233.    As a direct and proximate result of Defendants’ egregious misconduct, Plaintiff has

suffered severe and permanent injuries, including but not limited to:

           a) Loss of custodial rights of B.G.;

           b) Unnecessary child support payments to Mr. McCoy;

           c) Loss of employment as a Putnam County high school teacher (earning

               approximately $65,000.00 per year);

           d) Medical bills from having lost medical insurance coverage;

           e) Approximately $100,000.00 in unnecessary legal fees;

           f) Payment of $165 per week for unnecessary supervised visitation of B.G.;

           g) Payment of $56 per week to be on unnecessary home confinement;

           h) Payment for psychological medical care (Plaintiff has been diagnosed with PTSD);

           i) The emotional pain, stigma, and embarrassment of being publicly labeled a criminal

               who “concealed” her daughter from authorities or otherwise kidnapped her;

           j) Being subjected to fifty-one (51) days in jail and two hundred and sixteen (216)

               days of home confinement (and counting); and

           k) General damages beyond measure.

   COUNT I – FOURTH AMENDMENT UNREASONABLE SEIZURE VIOLATIONS
                        UNDER 42 U.S.C. §1983

       234.    Plaintiff hereby incorporates by reference the allegations contained in paragraphs 1

through 233 as though fully set forth herein.

       235.    Defendants, while acting under color of law and within the scope of their

employment, violated Plaintiff’s constitutional right under the Fourth Amendment to the United

                                                - 34 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 35 of 53 PageID #: 35




States Constitution to be free from unreasonable seizure during her arrests, detainments,

incarcerations, and prosecutions.

           236.   At all material times, Prosecutor Sorsaia was acting in his capacity as the Putnam

County Prosecuting Attorney.

           237.   At all material times, Prosecutor Karr was acting in her capacity as an Assistant

Putnam County Prosecuting Attorney.

           238.   At all material times, Prosecutor Sunyog was acting in her capacity as an Assistant

Putnam County Prosecuting Attorney.

           239.   At all material times, Sargent Craigo was acting in his capacity as a Putnam County

Sheriff’s Deputy.

           240.   At all material times, Prosecutor Tyler was acting in her capacity as an Assistant

Kanawha County Prosecuting Attorney.

           241.   At all material times, Prosecutor Switzer was acting in her capacity as an Assistant

Kanawha County Prosecuting Attorney.

           242.   At all material times, Trooper Eastridge was acting in his capacity as West Virginia

State Trooper.

           243.   At all material times, Office Lucas was acting in his capacity as a Hurricane PD

officer.

           244.   The abovenamed Defendants shall hereinafter collectively be referred to as the

“Individual Law Enforcement Defendants.”

           245.   The actions of the Individual Law Enforcement Defendants, described hereinabove,

violated the constitutional rights guaranteed to Plaintiff under the Fourth Amendment to the United

States Constitution.


                                                  - 35 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 36 of 53 PageID #: 36




        246.    Pursuant to W.Va. Code 29-12A-18(e), by alleging violations of the United States

Constitution, the West Virginia Governmental Tort Claims and Insurance Reform Act is

inapplicable.

                                           FALSE ARREST

        247.    Sargent Craigo, Officer Lucas, and Trooper Eastridge arrested or caused Plaintiff

to be arrested without probable cause, under false pretenses, and by using falsified and/or

fabricated evidence.

        248.    By arresting Plaintiff without probable cause, under false pretenses, and by using

falsified and/or fabricated evidence, Sargent Craigo, Officer Lucas, and Trooper Eastridge violated

Plaintiff’s right to be free from false arrest.

        249.    Prior to her arrests, no reasonable officer could believe, in the light of the contours

of the offence at issue, that probable cause existed to arrest Plaintiff.

        250.    Prior to her arrests, there were no facts or circumstances sufficient to warrant a

prudent person, or one of reasonable caution, in believing that Plaintiff had committed, is

committing, or is about to commit a criminal offence.

        251.    Sargent Craigo, Officer Lucas, and Trooper Eastridge deliberately and with a

reckless disregard for the truth made materially false statements, materially false omissions, and

used false and/or fabricated evidence to obtain warrants for Plaintiff’s arrest.

        252.    Sargent Craigo and Trooper Eastridge deliberately and with a reckless disregard for

the truth made materially false statements, materially false omissions, and used false and/or

fabricated evidence to obtain search warrants that led to Plaintiff’s arrest and prosecution.




                                                  - 36 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 37 of 53 PageID #: 37




       253.    Sargent Craigo and Trooper Eastridge deliberately and with a reckless disregard for

the truth made materially false statements to numerous Grand Juries, which undercut the Grand

Jury’s probable cause determination.

       254.    Sargent Craigo and Trooper Eastridge deliberately and with a reckless disregard for

the truth made materially false omissions to and otherwise withheld exculpatory evidence from

numerous Grand Juries, which undercut the Grand Jury’s probable cause determination.

       255.    Sargent Craigo and Trooper Eastridge deliberately and with a reckless disregard for

the truth offered false and/or fabricated evidence to numerous Grand Juries, which undercut the

Grand Jury’s probable cause determination.

       256.    The actions of Sargent Craigo, Officer Lucas, and Trooper Eastridge, described

hereinabove, were not taken in good-faith, were objectively unreasonable, and were in violation

of clearly established law.

       257.    The actions of Sargent Craigo, Officer Lucas, and Trooper Eastridge, described

hereinabove, were unlawful and unjustified.

                              UNLAWFUL SEARCH AND SEIZURE

       258.    Trooper Eastridge deliberately and with a reckless disregard for the truth made

materially false statements, materially false omissions, and used false and/or fabricated evidence

to obtain the Unverified Search Warrant.

       259.    The Unverified Search Warrant was used by the West Virginia State Police to seize

and search the entire contents of Plaintiff’s cellular phone, including, but not limited to, private

information, personal e-mails, and attorney-client communications.

       260.    The Unverified Search Warrant was used by the West Virginia State Police to seize

and search data and other information well outside the scope of the Unverified Search Warrant.


                                               - 37 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 38 of 53 PageID #: 38




       261.    No reasonable, well-trained law enforcement officer would believe he had the legal

authority to seize, search, and review data from Plaintiff’s cellular phone based on the Unverified

Search Warrant.

       262.    The Unverified Search Warrant was used to prosecute Plaintiff for felony stalking

and felony interception of electronic communications.

       263.    The actions of Trooper Eastridge, described hereinabove, were not taken in good-

faith, were objectively unreasonable, and were in violation of clearly established law.

       264.    The actions of Trooper Eastridge, described hereinabove, were unlawful and

unjustified.

                                   FALSE IMPRISONMENT

       265.    By causing Plaintiff to be imprisoned or otherwise detained without probable cause,

under false pretenses, and by using falsified and/or fabricated evidence, the Individual Law

Enforcement Defendants violated Plaintiff’s right to be free from false imprisonment.

       266.    As a result of these unlawful actions, Plaintiff was falsely imprisoned for fifty (51)

days and was on house arrest for two hundred sixteen (216) days (and counting).

       267.    The actions of the Individual Law Enforcement Defendants, described hereinabove,

were not taken in good-faith, were objectively unreasonable, and were in violation of clearly

established law.

       268.    The actions of the Individual Law Enforcement Defendants, described hereinabove,

were unlawful and unjustified.

               MALICOUS PROSECUTION/ABUSE OF JUDICIAL PROCESS

       269.    The Individual Law Enforcement Defendants initiated and continued criminal

proceedings against Plaintiff that terminated in her favor.


                                               - 38 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 39 of 53 PageID #: 39




       270.    As set forth hereinabove, the criminal proceedings were not supported by probable

cause, were initiated under false pretenses, and were initiated using falsified and/or fabricated

evidence.

       271.    As set forth hereinabove, even after the Individual Law Enforcement Defendants

knew or should have known that the criminal proceedings were not supported by probable cause,

were initiated under false pretenses, and were initiated using falsified and/or fabricated evidence,

they continued the criminal proceedings anyway.

       272.    As a result of the Individual Law Enforcement Defendants’ initiation and

continuation of these malicious criminal proceedings, Plaintiff suffered deprivation of her liberty

and other rights consistent with the concept of a seizure.

       273.    The actions of the Individual Law Enforcement Defendants, described hereinabove,

were not taken in good-faith, were objectively unreasonable, and were in violation of clearly

established law.

       274.    The actions of the Individual Law Enforcement Defendants, described hereinabove,

were unlawful and unjustified.

       275.    As a direct and proximate result of the Individual Law Enforcement Defendants’

unreasonable, unjustified, malicious, and unconstitutional conduct, Plaintiff suffered severe and

permanent injuries and will seek compensation for: past and future medical expenses, past and

future lost wages, damage to reputation, legal costs, supervised visitation costs, home confinement

costs, child support payments, loss of custody of her biological child, and other economic and

noneconomic damages; pain and suffering, both in the past and in the future; an impairment of the

capacity to enjoy life, both in the past and in the future; annoyance, aggravation, inconvenience,

and mental anguish, both in the past and in the future.


                                                - 39 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 40 of 53 PageID #: 40




        276.    In addition to these compensatory damages, Plaintiff will also seek to recover,

under 42 U.S.C. § 1983, attorneys’ fees and cost incurred during the course of this litigation.

        277.    The actions of the Individual Law Enforcement Defendants were reprehensible,

willful and wanton, malicious, and in blatant disregard for the rights owed to Plaintiff, thereby

justifying an award of punitive damages, to the extent such damages are recoverable under the

applicable insurance policy(s).

       COUNT II – FOURTEENTH AMENDMENT SUBSTANATIVE DUE PROCESS
                       VIOLATION UNDER 42 U.S.C. § 1983

        278.    Plaintiff hereby incorporates by reference the allegations contained in paragraphs 1

through 277 as though fully set forth herein.

        279.    The Individual Law Enforcement Defendants, while acting under color of law and

within the scope of their employment, violated Plaintiff’s constitutional right under the Fourteenth

Amendment to the United States Constitution by invading her parental rights to her minor child,

B.G.

        280.    Pursuant to W.Va. Code 29-12A-18(e), by alleging violations of the United States

Constitution, the West Virginia Governmental Tort Claims and Insurance Reform Act is

inapplicable.

        281.    The actions of the Individual Law Enforcement Defendants, described hereinabove,

were not taken in good-faith, were objectively unreasonable, and were in violation of clearly

established law.

        282.    The actions of the Individual Law Enforcement Defendants, described hereinabove,

were unlawful and unjustified.

        283.    As a direct and proximate result of the Individual Law Enforcement Defendants’

unreasonable, unjustified, malicious, and unconstitutional conduct, Plaintiff suffered severe and

                                                - 40 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 41 of 53 PageID #: 41




permanent injuries and will seek compensation for: past and future medical expenses, past and

future lost wages, damage to reputation, legal costs, supervised visitation costs, home confinement

costs, child support payments, loss of custody of her biological child, and other economic and

noneconomic damages; pain and suffering, both in the past and in the future; an impairment of the

capacity to enjoy life, both in the past and in the future; annoyance, aggravation, inconvenience,

and mental anguish, both in the past and in the future.

        284.    In addition to these compensatory damages, Plaintiff will also seek to recover,

under 42 U.S.C. § 1983, attorneys’ fees and cost incurred during the course of this litigation.

        285.    The actions of the Individual Law Enforcement Defendants were reprehensible,

willful and wanton, malicious, and in blatant disregard for the rights owed to Plaintiff, thereby

justifying an award of punitive damages, to the extent such damages are recoverable under the

applicable insurance policy(s).

                                  COUNT III – NEGLIGENCE

        286.    Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 285 as though fully set forth herein.

        287.    At all times relevant hereto, the Individual Law Enforcement Defendants owed

Plaintiff a duty of care.

        288.    As set forth hereinabove, the Individual Law Enforcement Defendants, while acting

within the scope of their employment, breached their duty of care to Plaintiff.

        289.    As a direct and proximate result of the Individual Law Enforcement Defendants’

negligent and reckless conduct, Plaintiff suffered severe and permanent injuries and will seek

compensation for: past and future medical expenses, past and future lost wages, damage to

reputation, legal costs, supervised visitation costs, home confinement costs, child support


                                                - 41 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 42 of 53 PageID #: 42




payments, loss of custody of her biological child, and other economic and noneconomic damages;

pain and suffering, both in the past and in the future; an impairment of the capacity to enjoy life,

both in the past and in the future; annoyance, aggravation, inconvenience, and mental anguish,

both in the past and in the future.

        290.    The actions of the Individual Law Enforcement Defendants were reprehensible,

willful and wanton, malicious, and in blatant and intentional disregard for the rights owed to

Plaintiff, thereby justifying an award of punitive damages, to the extent such damages are

recoverable under the applicable insurance policy(s).

        291.    The Putnam County Commission and the City of Hurricane are vicariously liable

for the acts of their employees committed within the scope of their employment.

                             COUNT IV – GROSS NEGLIGENCE

        292.    Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 291 as though fully set forth herein.

        293.    At all times relevant hereto, the Individual Law Enforcement Defendants owed

Plaintiff a duty of care.

        294.    As set forth hereinabove, the Individual Law Enforcement Defendants, while acting

within the scope of their employment, breached their duty of care to Plaintiff.

        295.    In breaching their duty of care, the Individual Law Enforcement Defendants

displayed a conscious indifference to probable dangerous consequences of their actions.

        296.    In breaching their duty of care, the Individual Law Enforcement Defendants

displayed a reckless disregard for the safety and wellbeing of Plaintiff.

        297.    As a direct and proximate result of the Individual Law Enforcement Defendants’

negligent and reckless conduct, Plaintiff suffered severe and permanent injuries and will seek


                                                - 42 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 43 of 53 PageID #: 43




compensation for: past and future medical expenses, past and future lost wages, damage to

reputation, legal costs, supervised visitation costs, home confinement costs, child support

payments, loss of custody of her biological child, and other economic and noneconomic damages;

pain and suffering, both in the past and in the future; an impairment of the capacity to enjoy life,

both in the past and in the future; annoyance, aggravation, inconvenience, and mental anguish,

both in the past and in the future.

       298.    The actions of the Individual Law Enforcement Defendants were reprehensible,

willful and wanton, malicious, and in blatant and intentional disregard for the rights owed to

Plaintiff, thereby justifying an award of punitive damages, to the extent such damages are

recoverable under the applicable insurance policy(s).

       299.    The Putnam County Commission and the City of Hurricane are vicariously liable

for the acts of their employees committed within the scope of their employment.

                          COUNT V – PRIMA FACIE NEGLIGENCE

       300.    Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 299 as though fully set forth herein.

       301.    As set forth hereinabove, the Individual Law Enforcement Defendants violated

various civil and criminal laws, codes, and statutes, including but not limited to, the Crime

Victims’ Rights Act (18 U.S.C. § 3771), during the course of their unlawful actions.

       302.    Because the Individual Law Enforcement Defendants’ violation of these various

civil and criminal laws, codes, and statutes, including but not limited to, the Crime Victims’ Rights

Act (18 U.S.C. § 3771), proximately caused Plaintiff’s injuries, they are liable under a theory of

prima facie negligence.




                                                - 43 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 44 of 53 PageID #: 44




       303.     As a direct and proximate result of the Individual Law Enforcement Defendants’

negligent and reckless conduct, Plaintiff suffered severe and permanent injuries and will seek

compensation for: past and future medical expenses, past and future lost wages, damage to

reputation, legal costs, supervised visitation costs, home confinement costs, child support

payments, loss of custody of her biological child, and other economic and noneconomic damages;

pain and suffering, both in the past and in the future; an impairment of the capacity to enjoy life,

both in the past and in the future; annoyance, aggravation, inconvenience, and mental anguish,

both in the past and in the future.

       304.     The actions of the Individual Law Enforcement Defendants were reprehensible,

willful and wanton, malicious, and in blatant and intentional disregard for the rights owed to

Plaintiff, thereby justifying an award of punitive damages, to the extent such damages are

recoverable under the applicable insurance policy(s).

       305.     The Putnam County Commission and the City of Hurricane are vicariously liable

for the acts of their employees committed within the scope of their employment.

              COUNT VI – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       306.     Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 305 as though fully set forth herein.

       307.     The Individual Law Enforcement Defendants’ actions toward Plaintiff, as described

hereinabove, were atrocious, intolerable, and so extreme and outrageous as to exceed the bounds

of decency.

       308.     The Individual Law Enforcement Defendants acted with intent to inflict emotional

distress or acted recklessly when it was certain or substantially certain that emotional distress

would result from their outrageous conduct.


                                                - 44 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 45 of 53 PageID #: 45




       309.    The Individual Law Enforcement Defendants’ heinous actions caused Plaintiff to

suffer severe emotional distress.

       310.    The emotional distress was so severe, no reasonable person could be expected to

endure it.

       311.    As a direct and proximate result of the Individual Law Enforcement Defendants’

negligent, reckless, and outrageous conduct, Plaintiff suffered severe emotional distress, both in

the past and in the future; mental and emotional pain and suffering, both in the past and in the

future; an impairment of the capacity to enjoy life, both in the past and in the future; annoyance,

aggravation, inconvenience, and mental anguish, both in the past and in the future.

       312.    The actions of the Individual Law Enforcement Defendants were reprehensible,

willful and wanton, malicious, and in blatant and intentional disregard for the rights owed to

Plaintiff, thereby justifying an award of punitive damages, to the extent such damages are

recoverable under the applicable insurance policy(s).

       313.    The Putnam County Commission and the City of Hurricane are vicariously liable

for the acts of their employees committed within the scope of their employment.

                            COUNT VII – MALICIOUS PROSECUTION

       314.    Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 313 as though fully set forth herein.

       315.    As set forth hereinabove, the Individual Law Enforcement Defendants caused

criminal prosecutions of Plaintiff to be set afoot and conducted to their termination, resulting in

Plaintiff’s discharge.




                                                - 45 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 46 of 53 PageID #: 46




       316.    As set forth hereinabove, the criminal prosecutions were not supported by probable

cause, were initiated under false pretenses, and were initiated using falsified and/or fabricated

evidence.

       317.    As set forth hereinabove, even after the Individual Law Enforcement Defendants

knew or should have known that the criminal prosecutions were not supported by probable cause,

were initiated under false pretenses, and were initiated using falsified and/or fabricated evidence,

they continued to prosecute Plaintiff anyway.

       318.    As set forth hereinabove, the criminal prosecutions of Plaintiff by the Individual

Law Enforcement Defendants were malicious.

       319.    As a direct and proximate result of the Individual Law Enforcement Defendants’

wrongful and malicious conduct, Plaintiff suffered severe and permanent injuries and will seek

compensation for: past and future medical expenses, past and future lost wages, damage to

reputation, legal costs, supervised visitation costs, home confinement costs, child support

payments, loss of custody of her biological child, and other economic and noneconomic damages;

pain and suffering, both in the past and in the future; an impairment of the capacity to enjoy life,

both in the past and in the future; annoyance, aggravation, inconvenience, and mental anguish,

both in the past and in the future.

       320.    The actions of the Individual Law Enforcement Defendants were reprehensible,

willful and wanton, malicious, and in blatant and intentional disregard for the rights owed to

Plaintiff, thereby justifying an award of punitive damages, to the extent such damages are

recoverable under the applicable insurance policy(s).

       321.    The Putnam County Commission and the City of Hurricane are vicariously liable

for the acts of their employees committed within the scope of their employment.


                                                - 46 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 47 of 53 PageID #: 47




                                 COUNT VIII – ABUSE OF PROCESS

          322.   Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 321 as though fully set forth herein.

          323.   As set forth hereinabove, the Individual Law Enforcement Defendants willfully and

maliciously misused and misapplied lawfully issued criminal processes against Plaintiff for

purposes not intended or warranted by said processes.

          324.   As set forth hereinabove, the Individual Law Enforcement Defendants issued or

caused to be issued criminal processes not supported by probable cause, initiated under false

pretenses, and initiated using falsified and/or fabricated evidence.

          325.   As a direct and proximate result of the Individual Law Enforcement Defendants’

abuse of process, Plaintiff suffered severe and permanent injuries and will seek compensation for:

past and future medical expenses, past and future lost wages, damage to reputation, legal costs,

supervised visitation costs, home confinement costs, child support payments, loss of custody of

her biological child, and other economic and noneconomic damages; pain and suffering, both in

the past and in the future; an impairment of the capacity to enjoy life, both in the past and in the

future; annoyance, aggravation, inconvenience, and mental anguish, both in the past and in the

future.

          326.   The actions of the Individual Law Enforcement Defendants were reprehensible,

willful and wanton, malicious, and in blatant and intentional disregard for the rights owed to

Plaintiff, thereby justifying an award of punitive damages, to the extent such damages are

recoverable under the applicable insurance policy(s).

          327.   The Putnam County Commission and the City of Hurricane are vicariously liable

for the acts of their employees committed within the scope of their employment.


                                                - 47 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 48 of 53 PageID #: 48




                       COUNT IX – DEFAMATION OF CHARACTER/LIBEL

          328.   Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 327 as though fully set forth herein.

          329.   The Putnam County Sheriff’s Department (through its agents and/or employees)

made false, malicious, and defamatory statements about Plaintiff in regard to “child concealment”

charges brought against her in the form of, inter alia, written press releases, FaceBook posts, news

conferences, and written and recorded interviews to news outlets.

          330.   The Putnam County Sheriff’s Department (through its agents and/or employees)

made these derogatory statements about Plaintiff knowing they contained materially false

information.

          331.   As a direct and proximate result of these false and defamatory statements, Plaintiff

suffered stigma and damage to her reputation, in addition to emotional pain and suffering, both in

the past and in the future; an impairment of the capacity to enjoy life, both in the past and in the

future; annoyance, aggravation, inconvenience, and mental anguish, both in the past and in the

future.

          332.   The Putnam County Commission is vicariously liable for the acts of their

employees committed within the scope of their employment.

                      COUNT X – DEFAMATION OF CHARACTER/SLANDER

          333.   Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 332 as though fully set forth herein.

          334.   The Putnam County Sheriff’s Department (through its agents and/or employees)

made false, malicious, and defamatory statements about Plaintiff in regard to “child concealment”




                                                 - 48 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 49 of 53 PageID #: 49




charges brought against her in the form of, inter alia, written press releases, FaceBook posts, news

conferences, and written and recorded interviews to news outlets.

          335.   The Putnam County Sheriff’s Department (through its agents and/or employees)

made these derogatory statements about Plaintiff knowing they contained materially false

information.

          336.   As a direct and proximate result of these false and defamatory statements, Plaintiff

suffered stigma and damage to her reputation, in addition to emotional pain and suffering, both in

the past and in the future; an impairment of the capacity to enjoy life, both in the past and in the

future; annoyance, aggravation, inconvenience, and mental anguish, both in the past and in the

future.

          337.   The Putnam County Commission is vicariously liable for the acts of their

employees committed within the scope of their employment.

                                   COUNT XI – CIVIL CONSPIRACY

          338.   Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 337 as though fully set forth herein.

          339.   As set forth hereinabove, the Individual Law Enforcement Defendants, Mr. McCoy

and/or Victim Services Coordinator Smith acted in concert to defame, maliciously prosecute, and

abuse judicial process to the detriment of Plaintiff.

          340.   As set forth hereinabove, the Individual Law Enforcement Defendants, Mr. McCoy,

and/or Victim Services Coordinator Smith had a meeting of the minds to accomplish the

defamation, malicious prosecution, and abuse of judicial process to the detriment of Plaintiff.




                                                 - 49 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 50 of 53 PageID #: 50




       341.    As set forth hereinabove, the Individual Law Enforcement Defendants, Mr. McCoy,

and/or Victim Services Coordinator Smith committed overt acts to accomplish the defamation,

malicious prosecution, and abuse of judicial process to the detriment of Plaintiff.

       342.    As a direct and proximate result of the Individual Law Enforcement Defendants,

Mr. McCoy, and/or Victim Services Coordinator Smith’s tortious conspiracy, Plaintiff suffered

severe and permanent injuries and will seek compensation for: past and future medical expenses,

past and future lost wages, damage to reputation, legal costs, supervised visitation costs, home

confinement costs, child support payments, loss of custody of her biological child, and other

economic and noneconomic damages; pain and suffering, both in the past and in the future; an

impairment of the capacity to enjoy life, both in the past and in the future; annoyance, aggravation,

inconvenience, and mental anguish, both in the past and in the future.

       343.    The actions of the Individual Law Enforcement Defendants, Mr. McCoy, and/or

Victim Services Coordinator Smith were reprehensible, willful and wanton, malicious, and in

blatant and intentional disregard for the rights owed to Plaintiff, thereby justifying an award of

punitive damages, to the extent such damages are recoverable under the applicable insurance

policy(s).

       344.    The Putnam County Commission and the City of Hurricane are vicariously liable

for the acts of their employees committed within the scope of their employment.

                         COUNT XII – NEGLIGENT SUPERVISION

       345.    Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 344 as though fully set forth herein.

       346.    At all times relevant hereto, the Putnam County Commission and the City of

Hurricane owed Plaintiff a duty of care.


                                                - 50 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 51 of 53 PageID #: 51




       347.    The Putnam County Commission and the City of Hurricane owed Plaintiff a duty

properly and adequately supervise their employees, especially those in positions of power and

authority, to prevent them from negligently causing harm or injuries to others.

       348.    Upon information and belief, the Individual Law Enforcement Defendants were not

properly or adequately supervised by the Putnam County Commission and the City of Hurricane.

       349.    Upon information and belief, the Putnam County Commission and the City of

Hurricane allowed the Individual Law Enforcement Defendants to freely commit the negligent

acts described hereinabove.

       350.    Upon information and belief, had the Putnam County Commission and the City of

Hurricane properly and adequately supervised the Individual Law Enforcement Defendants, the

negligent acts of the Law Enforcement Defendants, described hereinabove, could have been

prevented.

       351.    The Putnam County Commission and the City of Hurricane have the authority to

formulate, implement, and administer the policies, customs, and practices of their respective

agencies and thus represent their official policies.

       352.    As a direct and proximate result of the Putnam County Commission and the City

of Hurricane’s negligent conduct, Plaintiff suffered severe and permanent injuries.

       353.    As a direct and proximate result of the Putnam County Commission and the City

of Hurricane’s negligent conduct, Plaintiff suffered severe and permanent injuries and will seek

compensation for: past and future medical expenses, past and future lost wages, damage to

reputation, legal costs, supervised visitation costs, home confinement costs, child support

payments, loss of custody of her biological child, and other economic and noneconomic damages;

pain and suffering, both in the past and in the future; an impairment of the capacity to enjoy life,


                                                - 51 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 52 of 53 PageID #: 52




both in the past and in the future; annoyance, aggravation, inconvenience, and mental anguish,

both in the past and in the future.

                          COUNT XIII – NEGLIGENT RETENTION

       354.    Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 353 as though fully set forth herein.

       355.    At all times relevant hereto, the Putnam County Commission and the City of

Hurricane owed Plaintiff a duty of care.

       356.    The Putnam County Commission and the City of Hurricane owed Plaintiff a duty

to not negligently retain unfit employees, especially those in position of power and authority, who

have engaged in negligent or otherwise wrongful conduct.

       357.    Upon information and belief, the Putnam County Commission and the City of

Hurricane knew or should have known that the Individual Law Enforcement Defendants were unfit

employees, but retained them anyway.

       358.    Upon information and belief, the Putnam County Commission and the City of

Hurricane could have reasonably foreseen the possible risk of harm or injury to others that could

result from the conduct of their unfit employees, the Individual Law Enforcement Defendants.

       359.    Upon information and belief, had the Putnam County Commission and the City of

Hurricane not negligently retained the Individual Law Enforcement Defendants, the negligent acts

of the Individual Law Enforcement Defendants, described hereinabove, could have been

prevented.

       360.    The Putnam County Commission and the City of Hurricane have the authority to

formulate, implement, and administer the policies, customs, and practices of their respective

agencies and thus represent their official policies.


                                                - 52 -
    Case 3:21-cv-00520 Document 1 Filed 09/10/21 Page 53 of 53 PageID #: 53




       361.    As a direct and proximate result of the Putnam County Commission and the City

of Hurricane’s negligent conduct, Plaintiff suffered severe and permanent injuries.

       362.    As a direct and proximate result of the Putnam County Commission and the City

of Hurricane’s negligent conduct, Plaintiff suffered severe and permanent injuries and will seek

compensation for: past and future medical expenses, past and future lost wages, damage to

reputation, legal costs, supervised visitation costs, home confinement costs, child support

payments, loss of custody of her biological child, and other economic and noneconomic damages;

pain and suffering, both in the past and in the future; an impairment of the capacity to enjoy life,

both in the past and in the future; annoyance, aggravation, inconvenience, and mental anguish,

both in the past and in the future.

       WHEREFORE, Plaintiff demands judgment in his favor against Defendants in an amount

to be proven at trial, together with pre and post-judgment interest; for all damages recoverable

under the law; for his attorneys’ fees; for expenses and costs of litigation; for punitive damages;

and for such other and further relief this Honorable Court deems just and proper.

       PLAINTIFF DEMANDS A TRIAL BY JURY.



                                                        LESLIE GREENE
                                                        By Counsel

                                                        /s/ Russell A. Williams
                                                        Steven P. New (WVSB No. 7756)
                                                        Russell A. Williams (WVSB No. 12710)
                                                        New, Taylor & Associates
                                                        430 Harper Park Drive
                                                        Beckley, West Virginia 25801
                                                        Ph: (304) 250-6017
                                                        Fax: (304) 250-6012
                                                        steve@newtaylorlaw.com
                                                        russell@newtaylorlaw.com


                                               - 53 -
